In a proceeding to review a determination made by respondent that an apartment occupied by appellant is not subject to rent control, the appeal is from an order dismissing the proceeding. The wife of a former tenant of the apartment became a co-owner of the building, the occupancy of the former tenant and his wife, the co-owner, continued for more than one year, and the apartment was rented to appellant after April 1, 1953. Order unanimously affirmed, without costs. (State Residential Rent Law, § 2, subd. 2, par. [h]; L. 1946, eh. 274, as amd.; State Rent and Eviction Regulations, § 9, subd. 11.) Present—Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.